Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-11 have not been further treated on the merits.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation a fluid-impermeable layer, and the claim also recites in particular a film or a paper which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jemsby et al, U.S. Patent No. 8,914,936.
Jemsby discloses a pad suitable for applying or removing cosmetics comprising an impermeable film and a laminate comprising at least first and second nonwoven layers including spunbondeds, conforms, tissues, meltblown, bonded carded webs and combinations thereof.  See col. 3, lines 18-35.  Therefore, claim 1 and 3 are anticipated by Jemsby.  Note that the pad of Jemsby is capable of removing nail varnish.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al, U.S. Patent Application Publication No. 2005/0079192.
Simon discloses an article suitable for removing cosmetics, (see paragraph 0006), comprising a contact layer which may be a nonwoven fabric, (paragraphs 0013, 0025), an .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woods et al, U.S. Patent No. 5,230,119.
Woods discloses a disposable laminated pad which can be used to remove nail polish and makeup, (see col. 7, lines 30-42), comprising an impermeable layer such as a film or paper layer in combination with an absorbent core layer, (see col. 6, lines 51-col. 7, line 4). Woods does not disclose two layers of fabric, namely a nonwoven and an absorbent layer, combined with the impermeable layer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789